UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                               No. 99-41053
                             Summary Calendar


                           DIONEL DE LA CRUZ,

                                                     Plaintiff-Appellant,
                                     v.

             LOWER RIO GRANDE VALLEY DEVELOPMENT COUNCIL,

                                                      Defendant-Appellee.



         Appeal from the United States District Court for the
                      Southern District of Texas
                        Lower Court M-98-CV-128
                            August 28, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Dionel de la Cruz, proceeding pro se and in forma pauperis,

appeals the district court’s grant of summary judgment in favor

of his former employer, the Lower Rio Grande Valley Development

Council (the “Council”).      The district court dismissed de la

Cruz’s claims of sex discrimination under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq.          De la Cruz argues

that his supervisors at the Council discriminated against him and

in favor of female employees in the following matters: denying



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
him a pay increase after he completed an introductory review

period; denying him promotions to several positions with the

Council; retaliating against and defaming him after he resigned

his position with the Council; constructively discharging him;

denying him pay for hours worked; giving him a low performance

evaluation; and denying him per diem expenses for an out-of-town

training program.

     Title VII makes it “an unlawful employment practice for an

employer . . . to discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s . . . sex.”    42 U.S.C. §

2000e-2(a)(1).   The burden-shifting scheme of McDonnell Douglas

is well known.     See McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802 (1973).    The plaintiff must make a prima facie case to

support a claim of discrimination by showing that: (1) the

plaintiff is a member of a protected class, (2) he was qualified

for the position in question, (3) he suffered an adverse

employment action, and (4) others similarly situated were more

favorably treated.    Once that showing has been made, the burden

of production shifts to the employer to articulate a legitimate,

non-discriminatory reason for the employment action.     See

McDonnell Douglas, 411 U.S. at 802-03.    The burden of production,

however, remains at all times with the plaintiff.

     After reviewing the briefs, we agree with the district court

that the Plaintiff has not met his burden of production here.
First, the Council successfully demonstrated that they had a

legitimate, non-discriminatory reason for treating de la Cruz

differently with respect to his lack of a pay increase upon

completion of his introductory review period.

     De la Cruz’s appellate contentions with respect to his

remaining claims are conclusional.   He fails to refer to the

record on appeal or cite legal authority for most of his claims.

His brief is so inadequate with regard to his denial-of-

promotions claims that they must be deemed abandoned.    See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP. P.

28(a)(9).   In any event, the Council presented sufficient

evidence to demonstrate that de la Cruz was not discriminated

against with respect to job promotions, as the women who were

awarded the positions in question were more qualified than he.

De la Cruz’s claims regarding denial-of-pay, retaliation and

constructive discharge have been and remain similarly

conclusional.

     Finally, de la Cruz failed to demonstrate that he was given

a low performance evaluation and denied travel expenses as a

result of discriminatory motives.    No genuine issue of material

fact exists with respect to these claims.    See FED. R. CIV. P.

56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

     After conducting a de novo review of the record and the

parties’ briefs, we perceive no reversible error in the district

court’s decision.   See EEOC v. Texas Instruments, Inc., 100 F.3d
1173, 1179 (5th Cir. 1996).   Accordingly, the judgment of the

district court is AFFIRMED.

     AFFIRMED.